Citation Nr: 1003847	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  06-11 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to July 
2004 and had three months and nine days prior active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that denied entitlement to service 
connection for a left shoulder condition.   

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks entitlement to service connection for 
complaints of neck and left shoulder pain which he contends 
result from an injury in service.  This claim was previously 
remanded by the Board in November 2008.  Unfortunately, 
another remand is required in this case.  Although the Board 
sincerely regrets the additional delay, for the reasons that 
follow, it is necessary to ensure that he is afforded every 
possible consideration. 

Service medical records show that in April 2004 the Veteran 
sought treatment for complaints of left shoulder pain of 
three to four days duration.  Subsequently, he was seen 
several times for continued complaints of left shoulder pain 
and in May 2004, a spasm of the trapezius area was noted.  
Also in May 2004 he complained of left shoulder pain and neck 
pain with spasm.  The assessment was minimal degenerative 
joint disease of the cervical spine.  An x-ray in May 2004 
revealed a normal shoulder.  On a report of contact, referral 
form for VA/DoD liaison in June 2004, the diagnoses included 
left shoulder pain.  

Post service private and VA medical records show that the 
Veteran was seen for pain in his left shoulder.  A private 
medical record in October 2004 shows an assessment of 
impingement with rotator cuff tendonopathy of the left 
shoulder.  When seen at a VA medical center in April 2005 the 
assessment was arthralgia of the left shoulder.  

The Veteran testified before a Decision Review Officer at a 
hearing at the RO in November 2005 that his left shoulder 
began to hurt while he was in service and the symptoms have 
continued post service.  

In November 2008, the Board found that a VA examination was 
necessary to determine if the Veteran's claimed left shoulder 
disability was related to or had its onset during service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In March 
2009, the Veteran underwent a VA examination following the 
Board's November 2008 Remand.  The VA examiner opined that 
the Veteran's current complaints were more likely due to a 
neck disorder and not a left shoulder disorder, however, the 
examiner did not offer a nexus opinion regarding the current 
complaints and their relationship to neck pain in service.  
In fact, the VA examiner indicated that a separate neck 
examination should be scheduled.  Therefore, a further VA 
examination is necessary to determine the nature of the 
Veteran's current complaints and whether his current 
complaints are related any in way to service, to include his 
in-service neck pain. 

In this regard, the third prong of 38 C.F.R. § 3.159(c)(4) 
requires a VA examination to address the etiology of a 
disability when a veteran seeking service connection meets 
the low threshold requirement that "indicates" that the 
claimed disability or symptoms may be associated with 
service.  Locklear v. Nicholson, 20 Vet. App. 410 (2006) 
(citing McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, 
the Veteran sought treatment for left shoulder and neck 
symptoms in service and post service.  His statements and 
testimony as to continuity of symptomatology of pain indicate 
that his left shoulder and neck disorders may be related to 
service.  The absence of a medical opinion addressing the 
entire issue requires an additional examination.

Lastly, to ensure all records are available, records should 
be obtained from the VA medical center where the Veteran 
receives treatment for his left shoulder disorder. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain outpatient treatment records 
from the VA medical center in Jackson, 
Mississippi for the period from March 2005 
to the present. 
 
2.  The RO should schedule the Veteran for 
an appropriate VA examination to determine 
the nature, extent, onset and etiology of 
his current neck and left shoulder 
complaints.  The claims folder should be 
made available to and reviewed by the 
examiner and such review should be noted 
in the examination report.  All indicated 
studies should be performed and all 
findings should be reported in detail.  
The examiner should render an opinion as 
to the nature of any current neck and left 
shoulder complaints and whether it is at 
least as likely as not (50 percent 
probability or greater) that any currently 
diagnosed neck or left shoulder disability 
had its onset in or is related to service.  
Specifically, the examiner must render an 
opinion as to whether the shoulder 
complaints offered by the Veteran are 
consistent with the residuals of any neck 
injury sustained in service.  In doing so, 
the examiner must acknowledge the 
Veteran's report of a continuity of 
symptoms since service.  The rationale for 
all opinions should be provided in a 
legible report.  

3.  Thereafter, the RO should adjudicate 
the Veteran's claim.  If the benefit 
sought on appeal is not granted, the RO 
should issue an SSOC and provide the 
Veteran and his representative an 
opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

